DETAILED ACTION
The action is in response to the Applicant’s remarks and amendments filed on 06/03/2022.
Claims 14, 17 and 19-35 are pending.
Claim 14 is independent. 
Upon further consideration and based on applicant’s amendments, the previous rejection has been withdrawn and notice of allowance is being issued. 

Allowable Subject Matter
Claims 14, 17 and 19-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest an ironless linear motor comprising: wherein the permanent magnets have a maximum width on a lower side oriented toward the spacer and a minimum width at an upper side; and wherein the width of the permanent magnets decreases along at least 40% of a height of the permanent magnet in the extension direction along with other features of claim 14 (claim 14).
The combination of the claimed limitations in the independent claim 14 are not anticipated or made obvious by the prior art of search in the examiner’s opinion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY R BROWN/Examiner, Art Unit 2846       

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846